DETAILED ACTION
 
Acknowledgements

This action is in response to Applicant’s filing on Jul. 9, 2021, and is made Non-Final. This action is being examined by James H. Miller, who is located in Dallas, Texas, in the central time zone (CST), and can be reached by email at James.Miller1@uspto.gov or by telephone at (469) 295-9082.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. Examiner is available for interviews, generally: M–F, 10 AM–6:00 PM CST. Examiner suggest an Interview of the subject application.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on Jul. 9, 2021, has been entered.


Claim Status
 
The status of claims is as follows:
Claims 1, 2, 5–10, and 13–16 are now pending, entered, and examined with Claims 1 and 9 in independent form.
Claims 1 and 9 are presently amended. 
Claims 3, 4, 11, 12, and 17–20 were previously cancelled. 
No Claims are added.

Response to Amendment

Applicant's Amendment has been reviewed against Applicant’s Specification filed Jun. 3, 2019, [“Applicant’s Specification” or “Spec.”] and accepted for examination. New matter was added as discussed in the § 112(a) rejection below.
Applicant's Amendment to address the rejection under 35 U.S.C. § 112(a) has been reviewed and has overcome each and every rejection under § 112(a) previously set forth in the Final Office Action mailed April 9, 2021, [“Final Office Action”]. The rejection of Claims 1, 2, 5–10, and 13–16 under § 112(a) is withdrawn.

Response to Arguments
 
Applicant argues the amended claims “do not recite any judicial exception enumerated in the 209 Revised Guidance.” Applicant’s Reply at *9–10. Applicant’s argument has been fully considered but is not persuasive for the reason here and in the § 101 rejection below.
First, Applicant  argues the amended claims “do not recite a mental process because … [g]enerating missing feature data to improve the accuracy of the cognitive Applicant’s Reply at *10. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In support that limitations may be performed in the human mind or with pen and paper, the identification of missing data and determination of missing values is under BRI, not limited by any particular data structure, may be formatted in any non-computer readable format, and may comprise any information sufficient to identify the relevant information, such as handwritten text. If a claim limitation under BRI, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract idea exception. MPEP § 2106.04(a)(2)(III).
Second, Applicant argues the amended claims do not recite any method of organizing human activity, such as a fundamental economic concept or sales activity.” Applicant’s Reply at *10. Specifically, Applicant argues “[t]he claim as a whole recites a specific improvement to machine learning technology that automatically identifies missing training data (i.e., feature data) and automatically generates missing feature data based on similar observed values from other features datasets … The missing feature data generated by the invention also reduces the amount of training time and training cycles required by bias models to accurately determine the cognitive bias of a user.” Id. First, machine learning and training of a machine learning algorithm is not claimed and Applicant’s Specification does not limit the Applicant’s invention to solely machine learning. E.g., Spec., ¶ [00028] (“evaluation server 120 may apply an unsupervised learning method to features engineered from financial data.”). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Second, the alleged benefits averred by Applicant are not described in Applicant’s Specification and Applicant makes no citation to the Spec. as to where said improves are disclosed. Third, the claims recite an abstract exception of organizing human activity by reciting in the preamble of each and every claim, “identifying and implementing an account change” as described in the Final Office Action. MPEP § 2106.04(a)(2)(II); Final Act. at *11–2.
Third, Applicant argues the amended claims do not recite mathematical relationship, formula, or calculation because each of the steps is performed by a processor. Applicant’s Reply at *10–1. The amended calims recite the abstract idea exception of mathematical calculations for the reasons explained in in Final Office Action. Final Act. at *12–3. Whether or not a processor is used to perform the calculation is not determinative. See MPEP § 2106.04(a)(2).
Applicant argues that if the amended claims recite an abstract idea, it is integrated into a practical application. Applicant’s Reply at *11. Specifically, “[t]he combination of these additional elements performs tangible actions that optimize a user's financial situation. These tangible actions extend well beyond financial advice and impose meaningful limits on the abstract idea. For example, making a payment and transferring money from one account to another … [and] opening a credit or bank account … [which] Id. Applicant’s argument has been fully considered but is not persuasive for the reason here and in the § 101 rejection below. The computer is invoked in its ordinary capacity receive, store, or transmit data representing payment, money, of data representing a credit or bank account. MPEP 2106.05(f)(2). Further, the limitation covers any solution to making a payment, transferring money, and/or opening a credit or bank account with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result. MPEP 2106.05(f)(1). This describes a solution merely at the level of a “generic black box” to achieve the claimed functions. Therefore, the recitation of a generic computer / computer component is no more than mere instructions to apply the abstract idea exception and does not integrate the abstract idea into a practical application. MPEP 2106.05(f).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5–10, and 13–16  are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claims 1, 2, 5–10, and 13–16: Claim 1 recites, “for each of a plurality of cognitive biases, defining at least one feature as exhibiting at least one behavior associated with the cognitive bias affecting a financial preference of individuals having the cognitive bias,” the italicized limitation prohibited new matter. MPEP § 2163.06; 35 U.S.C. § 132; In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981). This limitation is the first sub-step in the claimed process to determine a bias model, which is illustrated in Applicant’s Specification by Fig. 3, step 302. In describing this step, Applicant’s Specification discloses: “At 302, evaluation server 120 may define one or more behaviors associated with one or more biases. Spec., ¶ [00029]. In Claim 1, the converse is claimed. Namely, features are defined which exhibit at least one behavior. Second, in further support, Applicant’s Specification describes that a correlation analysis using “features” is required to determine whether bias exists. Fig. 3, step 308, and associated text ¶ [00037]. Thus, defining a feature as exhibiting at least one behavior associated with the cognitive bias seems to obviate the required correlation analysis of Fig. 3, step 308.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5–10, and 13–16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 2, 5–10, and 13–16: Applicant appears to be conflating steps to develop a bias model and steps for evaluating a user for a bias using the developed bias model. Further, steps for model development are recited out of order from that disclosed in Applicant’s Specification with bias model development steps interspersed with steps for evaluating whether a user has a bias with the developed model. 
Examiner Fig. 3 describes a bias model creation process according to a first embodiment. Spec., ¶ [0003]. Fig. 4 describes a bias model creation process according to a second embodiment. Spec., ¶ [0004]. Both Figs. 3 & 4 may be performed together. Spec., ¶ [00038]. Thus, Figs. 3 & 4 together describe the process for generating a bias model in a third embodiment. Fig. 5 is performed to “evaluate a user’s biases and implement financial optimizations taking those biases into account.” Spec., ¶ [00047]. In other words, Fig. 5 is performed to evaluate a particular user with the model generated in Figs. 3 & 4.  
As some steps in the disclosed process are the same for model development and model use, it is not clear to a POSITA whether Applicant intended certain steps for model development, model use, or both. For example, the “scale and normalize” limitation is disclosed in both model generation (Fig. 4, step 402) and model use, Fig. 5, step 504, and associated text ¶ [00051]. Thus, it would not be clear to a POSITA whether Applicant intended the scale and normalize limitation to apply to model generation, model use, or both.
Further, some steps are only supported for model development but not for model usage. Claim 1 recites “identifying a missing value in the feature data for the user; determining the missing value based on a set of observed values for the missing value in the feature data for the plurality of users; adding the missing value to the feature data for the user.” Identifying, determining, and adding missing data is explicitly disclosed in developing a bias model for a plurality of users with data gathering “from multiple sources for a given user.” Spec., Fig. 3, step 304 and associated text ¶ [00033]. However, identifying, determining, and adding missing data is not disclosed when “evaluat[ing] a user’s biases and implement[ing] financial optimizations taking those biases into account.” Spec., Fig. 5. Thus, it would not be clear to a POSITA whether the identifying, determining, and adding missing data limitation in Claim 1 applies to model development (support), applies to model usage (no support) or both. 
Claims 1, 2 and 5–8: Method Claim 1 was amended to recite “determining, by a processor, for at least one bias model, the determining including.” It is not clear what is “determined.”  Dependent Claims are rejected based on their dependence to Independent Claim 1.  For examination purposes, “determining, by a processor, for at least one bias model, the determining including” is “determining, by a processor, a bias model, by performing the steps of:”
Claims 6, 7, 14, and 15: Claim 6 is dependent from Claim 1 and recites “wherein determining the meaning … .” There is a lack of antecedent basis for “the meaning” and is a relative term. Dependent Claim 14 is rejected for a similar reasoning.  Dependent Claims 7 and 15 are rejected based on their dependence to rejected Claims. For examination purposes, “wherein determining the meaning” is “wherein determining the cognitive bias.”

Claims 1, 2, 5–10, and 13–16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted step is: Fig. 3, step 308, “perform correlation analysis between features”.
Applicant’s Specification explains that a correlation analysis is required to determine bias. Fig. 3, step 308, and associated text ¶ [00037]. The amended claims lack this required step.

Claim Rejections - 35 USC § 101
 35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claims 1, 2, 5–10, and 13–16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.
Analysis 
Step 1: Claims 1, 2, 5–10, and 13–16 are directed to a statutory category. Claims 1, 2 and 5–8 recite “[a] method” and are therefore directed to the statutory category of “a process.” Claims 9, 10, and 13–16, recite a “system” and are therefore directed to the statutory category of “a machine”.
Representative Claim
 
Claim 9 is representative [“Rep. Claim 9”] and recites, in part, emphasis added by Examiner to identify limitations with underline that represent the abstract idea exception, bold limitations indicating computer components, and letters for clarity in describing the limitations:
9. A system for identifying and implementing an account change comprising: 

[A] a non-volatile memory; andPage 4Application No. 16/429,119 Office Action dated April 9, 2021

[B] a processor coupled to the memory, the processor configured to:

	[C] for each of a plurality of cognitive biases, define at least one feature as exhibiting at least one behavior associated with the cognitive bias affecting a financial preference of individuals having the cognitive bias;

[D] obtain modeling financial data for a plurality of users by calling at least one application programming interface (API) of at least one external source;

[E] process the modeling financial data to generate modeling feature data indicative of the at least one feature; 

[F] cluster the modeling feature data into a plurality of clusters; 

[G] for each cluster, determine a cognitive bias, of the plurality of cognitive biases, indicated by the cluster based on at least one difference between the modeling feature data in the cluster and the modeling feature data in at least one other cluster, wherein the cluster contains members of the plurality of users having the cognitive bias that is determined to be indicated by the cluster; and 

[H] for each cluster, determine at least one cutoff value for membership in the cluster, wherein feature data having a value above the at least one cutoff value indicates membership in the cluster; 

[I] obtain financial data for a user separate from the plurality of users by calling the at least one API of the at least one external source; 

[J] scale and normalize the financial data to generate feature data indicative of the at least one feature; 

[K] identify a missing value in the feature data for the user; determine the missing value based on a set of observed values for the missing value in the feature data for the plurality of users; 

[L] add the missing value to the feature data for the user;Page 5Application No. 16/429,119 

[M] Office Action dated April 9, 2021compare the feature data to the at least one cutoff value to determine that the user is a member of one of the plurality of clusters and therefore has the cognitive bias associated with the one of the plurality of clusters, wherein adding the missing value to the feature data for the user enables the processor to more accurately identify the cognitive bias associated with the user; 

[N] in response to the comparing, identify a change applicable to a financial account of the user, the change being associated with the cognitive bias associated with the one of the plurality of clusters; and 

[O] automatically cause the change to be implemented by a network-accessible financial service, the automatically causing including: 

[P] retrieving stored user credentials for the network accessible financial service; and 

[Q] using an API of the network accessible financial service, entering the stored user credentials to gain access to a user account and 

[R] performing an action that optimizes a user's financial situation, wherein the action includes at least one of transferring money between two or more accounts, opening a credit or bank account, or making a payment.

Claims are directed to an abstract idea exception.

Step 2A, Prong One: Rep. Claim 9 recites “identifying and implementing an account change” in the preamble of each and every Independent Claim, “identify a change applicable to a financial account of the user” in Limitation N, and “automatically cause the change to be implemented” in Limitation O, which recites the abstract idea exception of organizing human activity. MPEP § 2106.04(a)(2)(II). The particular form for organizing human activity is indeterminate and falls into each of two particular forms of organizing human activity because the purpose of “identifying and implementing an account change” is not explicitly recited by the claim language. 
Examiner notes that Applicant’s Specification is replete with examples where the purpose is described to mitigate financial risk. E.g., Spec., ¶ [0006] (“a user may simply fail to act, or may act differently from how they should have to most effectively use their money”); [0007] (“provide financial advice to users that may correspond to their biases while avoiding providing generalized financial advice that may not be well-suited to them” to reach their financial goals). “[I]dentifying and implementing an account change” for the purpose of mitigating risk is a particular form of a fundamental economic principle/practice under organizing human activity. MPEP § 2106.04(a)(2)(II)(A). 
Examiner further notes that Applicant’s Specification is replete with examples where the purpose is to offer financial advice regarding offers or products, which is sales activities. E.g., Spec., ¶ [0008] (“the system may personalize financial account optimizations (e.g., advice, tips, offers, products, etc.)”); ¶ [00011] (“store offers that may be presented to the user”). “[I]dentifying and implementing an account change” for the purpose of sales activities such as offering a financial product or service is a particular form of commercial or legal interactions under organizing human activity. MPEP § 2106.04(a)(2)(II)(B).
As the preamble of all independent claims recites “identifying and implementing an account change,” which represents the abstract idea exception of organizing human activity, and Limitations C–R are the required steps to implement the recited abstract idea exception, Limitation C–R recite the same abstract idea exception of organizing human activity. MPEP § 2106.04(a)(2)(II).
Step 2A, Prong Two: The claims do not contain additional elements that integrate the abstract idea exception into a practical application because the additional elements: (1) are mere instructions to apply the abstract idea exception; MPEP § 2106.05(f); and/or (2) further limits the abstract idea exception. The additional elements are: non-volatile memory (Limitation A), a processor, at least one application programming interface (API), at least one external source, a network-accessible financial service with an API, and Limitation B.
Regarding the “processor,” “at least one application programming interface (API),” “non-volatile memory (Limitation A),” “at least one external source” and “a network-accessible financial service with an API,” Applicant’s Specification does not otherwise describe them or describes them using exemplary language, so Examiner assumes Applicant intended merely a generic “processor,” “at least one application programming interface (API),” and “non-volatile memory (Limitation A),” “at least one external source” and “a network-accessible financial service with an API.” Spec. ¶ [0020] (generic processor and memory),¶ [0025] (generic API, interpreted as software), ¶ [0013] (generic external source, interpreted as a generic networked computer), ¶ [0011] (generic network-accessible financial service with an API (software), interpreted as generic networked computer.) The pending claims describe the functions of the non-volatile memory “coupled” to the processor (Limitation B), which Examiner interprets as transmitting and receiving data with a processor, which merely describes functions that are well within the normal function of the non-volatile memory and processor. MPEP § 2106.05(f)(2). The claims further cite the processor configured to perform the steps of the claimed invention, which represents the abstract idea itself. The functions of performing the steps of the abstract idea itself simply adds a general purpose computer after the fact to an abstract idea exception, MPEP 2106.05(f)(2), or generically recites an effect of the judicial exception. MPEP 2106.05(f)(3). Therefore, the additional elements are no more than mere instructions to apply the exception using generic computer components and not a practical application. MPEP 2106.05(f).
The additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on the abstract idea. Accordingly, Rep. Claim 9 is directed to an abstract idea. Rep. Claim 9 is not substantially different than Independent Claim 1 and includes all the limitations of Rep. Claim 9. Therefore, Independent Claim 1 is also directed to the same abstract idea. Dependent claims are dependent on one of the Independent Claims and include all the limitations of the Independent Claims. Therefore, all dependent claims are directed to the same abstract idea.
Step 2B:  Rep. Claim 9 fails Step 2B because the additional elements are not integrated into a practical application. As discussed with respect to Step 2A, Prong Two, the additional elements in the claim amount to more than mere instructions to apply the exception using a generic computer/computer components. The same analysis applies here in Step 2B. Mere instructions to apply an exception using a generic computer/computer components cannot provide an inventive concept.
Claims do not apply the judicial exception in some other meaningful way; a practical application not found in ordered combination of elements.
 
The pending claims in their ordered combination of elements is not inventive. First, the claims are directed to an abstract idea. Second, each claim element represents a currently available generic computer technology, used in the way in which it is commonly used. Last, Applicant’s Specification discloses that the ordered combination of elements is not inventive uses generic and exemplary computer hardware / software as explained above. E.g., Spec., ¶ [0055] (steps/functions may be performed in any order and other generic computer components added or removed).
There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation of the abstract idea. The pending claims are directed to an abstract idea.
Dependent Claims Not Significantly More
 
Dependent claims are dependent on Independent Claims and include all the limitations of the Independent Claims. Therefore, all dependent claims recite the same Abstract Idea. Dependent claims do not contain additional elements that integrate the abstract idea exception into a practical application because the additional elements: (1) are mere instructions to apply the abstract idea exception; and/or (2) further limit the abstract idea exception.
Dependent Claims 2, 5, 10, & 13, all recite “wherein” clauses the further limit the abstract idea.
Dependent Claims 6 & 14 recite “defin[e] at least one confident feature … defin[e] at least one hypothesized feature … associated with the cognitive bias; and … applying a correlation algorithm.” Dependent Claims 7 & 15 recite “applying a correlation algorithm.” Dependent Claims 8 & 16 recite “suggest[ing] a user action [ ] to improve a user’s finances in response to the comparing” step in the independent claim. These limitations, as drafted, recite a simple mental process that under the broadest reasonable interpretation, cover performance in the human mind or with pen and paper but for the recitation of the generic computer components. MPEP § 2106.04(a)(2)(III). For example, but for the generic computer components claim language, the claim encompasses a person forming a simple judgment about a confident and hypothesized feature associated with a cognitive bias, and with pen and paper, performing a correlation algorithm like a T-test, and making a recommendation. Performing the steps of the abstract idea itself simply adds a general purpose computer after the fact to an abstract idea exception, MPEP 2106.05(f)(2), or generically recites an effect of the judicial exception. MPEP 2106.05(f)(3). Therefore, the additional elements are no more than mere instructions to apply the exception using generic computer components and not a practical application. MPEP 2106.05(f).
Conclusion

Claims 1, 2, 5–10, and 13–16 are therefore drawn to ineligible subject matter as they are directed to an abstract idea without significantly more. The analysis above applies to all statutory categories of invention. As such, the presentment of Rep. Claim 9 otherwise styled as another statutory category is subject to the same analysis.

Examiner’s Statement Regarding 25 USC § 103
“If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112(a) … The examiner should still consider the subject matter added to the claim in making rejections based on prior art since the new matter rejection may be overcome by applicant.” MPEP § 2163.06(I). Here, the prior art taken alone or in combination fails to teach the following claimed features of the Independent Claims. The distinguishing claimed features over the prior art are:
	[C] for each of a plurality of cognitive biases, define at least one feature as exhibiting at least one behavior associated with the cognitive bias affecting a financial preference of individuals having the cognitive bias;

[D] obtain modeling financial data for a plurality of users by calling at least one application programming interface (API) of at least one external source;

[E] process the modeling financial data to generate modeling feature data indicative of the at least one feature; 

[F] cluster the modeling feature data into a plurality of clusters; 

[G] for each cluster, determine a cognitive bias, of the plurality of cognitive biases, indicated by the cluster based on at least one difference between the modeling feature data in the cluster and the modeling feature data in at least one other cluster, wherein the cluster contains members of the plurality of users having the cognitive bias that is determined to be indicated by the cluster; and 

[H] for each cluster, determine at least one cutoff value for membership in the cluster, wherein feature data having a value above the at least one cutoff value indicates membership in the cluster; 

[I] obtain financial data for a user separate from the plurality of users by calling the at least one API of the at least one external source; 

[J] scale and normalize the financial data to generate feature data indicative of the at least one feature; 

[K] identify a missing value in the feature data for the user; determine the missing value based on a set of observed values for the missing value in the feature data for the plurality of users; 

[L] add the missing value to the feature data for the user;Page 5Application No. 16/429,119 

[M] Office Action dated April 9, 2021compare the feature data to the at least one cutoff value to determine that the user is a member of one of the plurality of clusters and therefore has the cognitive bias associated with the one of the plurality of clusters, wherein adding the missing value to the feature data for the user enables the processor to more accurately identify the cognitive bias associated with the user; 

[N] in response to the comparing, identify a change applicable to a financial account of the user, the change being associated with the cognitive bias associated with the one of the plurality of clusters; and 

[O] automatically cause the change to be implemented by a network-accessible financial service, the automatically causing including: 

[P] retrieving stored user credentials for the network accessible financial service; and 

[Q] using an API of the network accessible financial service, entering the stored user credentials to gain access to a user account and 

[R] performing an action that optimizes a user's financial situation, wherein the action includes at least one of transferring money between two or more accounts, opening a credit or bank account, or making a payment.

The prior art references most closely resembling the applicant’s claimed invention are: 

Snell (U.S. Pat. Pub. No. 2014/0201063) [“Snell”]. Snell identifies features called content objects that inform a customer’s behavior for loans, populates data associated with the content objects from user interactions, and keeps track of user interactions for the purpose of providing consistent treatment, regulatory compliance, and understanding whether customers are treated fairly and consistently. Fig. 10, ¶¶ [0002], [0003]. 
Medvedovsky (U.S. Pat. Pub. No. 2017/0134401) ["Medvedovsky"]. Medvedovsky describes a method for detecting abnormal traffic behavior by clustering features on interest. Abstract. Medvedovsky disclose determining a cutoff value, ¶ [0011], but not in the manner claimed.
Nachlieli et al. (U.S. Pat. Pub. No. 2017/0293625) [“Nachlieli”]. Nachlieli discloses intent based clustering by generating a plurality of clusters based on an analysis of categories of features of data used to generate the clusters with respect to an order of each of the features by determining whether a number of samples of the data for a category of the categories meets a specified criterion. Nachlieli discloses determining a cutoff value but not in the manner claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES H MILLER whose telephone number is (469)295-9082. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JHM/

/BENNETT M SIGMOND/           Supervisory Patent Examiner, Art Unit 3694